UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7078


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN FONVILLE, a/k/a Cal,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cr-00049-RBS-3)


Submitted:   October 21, 2014               Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Fonville, Appellant Pro Se.           Kevin Michael Comstock,
Assistant  United  States  Attorney,        Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin    Fonville    appeals   the    district      court’s    order

denying his 18 U.S.C. § 3582 (2012) motion.                  We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Fonville, No. 2:95-cr-00049-RBS-3 (E.D. Va. July 1, 2014).                    We

dispense   with     oral   argument   because         the    facts   and   legal

contentions   are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2